Exhibit 10.1

 

LOGO [g948760snap101.jpg]   

John Bean Technologies Corporation

70 West Madison, Suite 4400

Chicago, IL 60602 USA

Phone: 312-861-5900

June 24, 2020

Mr. Brian A. Deck

[Address Omitted]

 

Re: Change in Compensation

Dear Brian:

The purpose of this letter is to address your compensation while serving as
Interim Chief Executive Officer.

Effective June 23, 2020, your bi-weekly salary will be based on an annual rate
of $820,000, to continue for the period you serve in the role of Interim Chief
Executive Officer.

Your target percentage for the annual MIP incentive will remain at 75%. However,
the Board will take into account your performance and the length of time you
serve in this role when determining your 2020 MIP payout in February of 2021.
The Board will also factor in these considerations when determining your
February 2021 LTIP award. All of the other terms of your employment and
compensation remain in effect in accordance with their terms.

The Board thanks you for your leadership by example, and we look forward to
working together with you to continue managing the business and executing on our
strategic priorities.

Sincerely,

/s/ Alan D. Feldman

Alan D. Feldman

Interim Non-Executive Chairman